Citation Nr: 0734454	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-42 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied entitlement to the 
benefit currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has post-traumatic stress 
disorder (PTSD) that is related to incidents he experienced 
in combat during the Vietnam War, and particularly in 
relation to an event in which his convoy was ambushed.  A 
January 2004 VA psychiatric evaluation confirms that he has 
met the criteria for a diagnosis of PTSD based on this 
specific incident.  However, the evidence does not confirm 
that this veteran engaged in combat.  His personnel file 
indicates that his military occupational specialty during his 
tour in Vietnam was Crane Shovel Operator.  While it is 
possible that this position may have exposed to the veteran 
to combat situations, without further evidence of the 
veteran's actual participation in combat operations, his 
alleged stressor must be verified to render any diagnosis 
made on that basis adequate for VA benefits purposes.  

The agency of original jurisdiction attempted to verify the 
veteran's stressor in February 2003.  However, subsequent to 
that request, the veteran has offered further details 
describing the incident, to include a broader date range.  
Specifically, in his hearing before the undersigned in April 
2007, the veteran testified that his convoy was attacked 
sometime in August or September 1969, while en route from his 
base at Vinh Long to Dong Tam.  At that time, he was serving 
with Company B of the 36th Engineer Battalion.  A search 
request to U.S. Army and Joint Services Records Research 
Center (JSRRC) should be made incorporating the new dates.  
The veteran also recalled that two soldiers were killed, one 
of whom was named Baker.  He did not believe that Baker was 
in B Company.  Morning reports from the National Personnel 
Records Center (NPRC) for the A, C, and D companies of the 
36th Engineer Battalion should be searched for a casualty by 
the name of Baker in August or September 1969.

During the pendency of the appeal, the notice requirements 
under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007) have 
been interpreted to apply to all aspects of service 
connection claims, to include the initial disability rating 
and effective date elements of the claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Corrective notice should be sent to the veteran to so comply. 

Accordingly, the case is REMANDED for the following action:

1.   Notify the veteran of the information and 
evidence necessary to substantiate his claim 
for service connection, to include the rating 
criteria by which a disability granted service 
connection will be evaluated and how the 
effective date of that grant will be assigned.

2.  Based on the details provided by the 
veteran in the record, prepare a summary of the 
potentially verifiable stressors reported by 
the veteran.  This includes an ambush on a 
convoy in August or September 1969, while the 
veteran was stationed with Company B of the 36th 
Engineer Battalion, and was en route from Vinh 
Long to Dong Tam.  This summary should be sent 
to JSRRC, which should be requested to provide 
any information available which might 
corroborate the veteran's alleged stressor.

3.  Contact NPRC and request morning reports 
that may serve to confirm the death of a 
soldier with the last name Baker in the convoy 
alleged by the veteran to have taken place in 
August or September 1969, between Vinh Long and 
Dong Tam.  It is noted that Baker would have 
been in 36th Engineer Battalion, but not in 
Company B.  Records for Companies A, C, and D 
are at issue.

4.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



